
	
		II
		112th CONGRESS
		1st Session
		S. 1655
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2011
			Mr. Corker (for himself
			 and Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XI of the Social Security Act to provide
		  for the annual mailing of statements of Medicare beneficiary part A
		  contributions and benefits in coordination with the annual mailing of Social
		  Security account statements.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Information Act of
			 2011.
		2.Annual Medicare
			 beneficiary part A contributions and benefits statements
			(a)In
			 generalPart A of title XI of
			 the Social Security Act is amended by inserting after section 1143 (42 U.S.C.
			 1320b–13) the following new section:
				
					1143A.Annual Medicare beneficiary part A contributions and
		  benefits statements(a)Provision
							(1)In
				generalBeginning not later than 2 years after the date of the
				enactment of this section, the Secretary, in coordination with the Commissioner
				of Social Security, shall provide a statement described in subsection (b) (in
				this section referred to as an annual Medicare part A information
				statement) on an annual basis to each eligible individual (as defined in
				subsection (d)) for whom a current mailing address can be determined through
				such methods as the Secretary determines to be appropriate.
							(2)Coordination in
				single mailing with Social Security account statementsIn order
				to avoid sending separate statements under this section and section 1143 in the
				case of an individual for whom a social security account statement is provided
				under section 1143 and a separate annual Medicare part A information statement
				would otherwise be provided under this section, the Secretary shall coordinate
				with the Commissioner of Social Security, whether through transmittal of data
				or otherwise, in a manner so that the annual Medicare part A information
				statement is included and sent with such social security account
				statement.
							(3)Methodology
								(A)In
				generalThe Secretary, in consultation with the Commissioner of
				Social Security and the Secretary of the Treasury, shall specify the
				methodology to be used in estimating lifetime contributions and lifetime
				benefits with respect to annual Medicare part A information statements. Such
				methodology for computing the lifespan of an individual shall be the same
				methodology used for purposes of the social security account statement under
				section 1143.
								(B)Inclusion of
				description in statementThe Secretary shall include a brief
				description of the key assumptions used in such methodology in the annual
				Medicare part A information statements.
								(4)Summary of
				medicare part A programEach annual Medicare part A information
				statement shall include a summary of part A of the Medicare program. Such
				summary shall also include a summary description of benefits and enrollment
				options under parts B, C, and D of title XVIII, but shall indicate that the
				information described in subsection (b) does not include information related to
				contributions and benefits under those parts.
							(b)Medicare part A
				information statement describedIn addition to the information
				described in paragraphs (3)(B) and (4) of subsection (a), each annual Medicare
				part A information statement for an eligible individual shall contain the
				following:
							(1)HI employee
				contributionsThe total contributions described in section
				1143(a)(2)(C) for the individual—
								(A)for the most
				recent year for which data are available;
								(B)to the extent
				feasible, for previous periods through the end of such year; and
								(C)as projected for
				the individual during the individual’s lifetime.
								To the
				extent feasible, of such total contributions the portion that is attributable
				to employer, employee, and self-employment contributions.(2)Medicare part A
				benefitsIn the case of an eligible individual—
								(A)who, for such most
				recent year, was entitled to benefits under part A of title XVIII, the total
				value of such benefits provided to the individual under such part as of the end
				of such year and, to the extent feasible, the total value of such benefits for
				such individual for previous periods through the end of such year; and
								(B)an estimate of the actuarial value of the
				expected benefits under such part for the individual during the individual’s
				lifetime, including (but stated separately) any benefits described in
				subparagraph (A).
								(3)ComparisonAn
				appropriate comparison of such contributions with such benefits.
							(c)Records
				retentionThe Secretary shall provide for the indefinite
				retention of information that—
							(1)is described in
				subsection (b), including benefits described in subsection (b)(2); and
							(2)the Secretary has
				not discarded as of the date of the enactment of this section.
							(d)Eligible
				individual definedIn this section, the term eligible
				individual means an individual—
							(1)who has a social
				security account number;
							(2)who has attained
				age 25 or over; and
							(3)who is entitled to
				benefits under part A of title XVIII or who, as of the end of the most recent
				year referred to in subsection (b)(1)(A), has had any contributions described
				in subsection (b)(1) made with respect to the individual during such year or a
				previous
				year.
							.
			(b)Inclusion of
			 social security account statement for those receiving annual Medicare part A
			 information statementSection 1143(a)(3) of such Act (42 U.S.C.
			 1320b–13(a)(3)) is amended by adding at the end the following:
				
					Such term includes an individual not described in the
				previous sentence who is an eligible individual (as defined in subsection (d)
				of section 1143A) for whom an annual Medicare part A information statement is
				provided under such
				section..
			
